DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayfield (US # 4,491,190). With respect to claim 1, the Mayfield reference discloses a portable weighing scale comprising a support frame (12), a powered lift (47), and a weight measurement system (25) operatively coupled to the support frame (12) and configured to measure the weight or mass of the bale of crop when the bale of crop is lifted off the ground by the power lift (Col 3, ll. 36-66).
	With respect to claim 2, the weighing scale is attached to a farm vehicle (Col. 1, ll. 4-8).
	With respect to claim 3, the support frame is includes a front beam (21) and left (43) and right (42) side beams extending rearward from the front beam to define an open interior space between the left and right side beams (Fig. 1), wherein the open interior space is sized and shaped to receive the bale of crop therein (Fig. 2).
	With respect to claim 5, Figure 2 of Mayfield clearly shows a hydraulic cylinder as part of its powered lift (47) as this was typical of vehicle mounted lifts1.
	With respect to claim 18, Mayfield discloses at least one weight sensor operatively coupled to the support frame (Col. 3, ll. 49-66).
	With respect to claim 20, the method of use was inherent to the device disclosed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield (US # 4,491,190) in view of Keuper (US # 5,929,389). The weight of the bale is read off a calibrated analog pressure dial in the Mayfield reference, but a known functional equivalent was to sense the hydraulic pressure in the hydraulic system with an electronic pressure sensor and to use a digital controller to calculate and display the weight as shown by the Keuper reference (Col. 4, ll. 3-27), and it would have been obvious to substitute the digital weight calculating system of Keuper for the analog weight sensing system of Mayfield, because these were art recognized functional equivalents, and the digital system would be more accurate and more easy to calibrate.


Conclusion
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 4-15, there is no reason to modify the lift of the Mayfield reference to include a movable lift arm interior of the left (43) and right (42) side beams. With respect to claims 16 & 17, there is no motive to modify the farm vehicle of Mayfield with wheels that can be moved relative to the frame from a road position to a weighing position.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub # 2021/0276636 (Griffee et al) disclose a towed trailer similar to the applicant’s disclosed trailer. US # 2,513,855 (Fogwell) show a trailer with wheels that can be moved from a road position to a loading position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See column 2, line 43 to column 3, line 2 of US # 4,792,004 (Sheffield). See, also, MPEP § 2131.01 for multiple reference anticipation rejections under 35 USC 102.